GULOTTA, Judge
(dissenting).
I respectfully dissent.
The driver of a vehicle is negligent when traveling in excess of the speed limit1 or up to the speed limit in an area where driver has knowledge that children are frequently in that area (housing project) and where automobiles are parked along both sides of the street. Excessive speed, under the circumstances was a proximate cause of the injury and death of the child. I would affirm the judgment of the trial court.
Accordingly, I respectfully dissent.

. According to the investigating officer, defendant driver stated that he was driving at 26 miles per hour. The same officer estimated the speed at between 20 and 30 miles per hour. The speed limit is 20 miles per hour. The defendant testified that he was driving at 20 miles per hour.